Title: To George Washington from Captain Epaphras Bull, 28 August 1778
From: Bull, Epaphras
To: Washington, George


          
            Sir
            Motts Mills [N.Y.] Friday 2 OClock P.M. [28 August 1778]
          
          I have to acquaint your Excellency that the Fleet from the Etward have now Past this
            place, there was in the whole Sixty Nine Sail Viz. 6 Ships, two of them Transports, 3
            appeard to be of 18 or 20 guns Each, & one which Bro’t up the Rear of the whole
            had two Tier of guns—10 Brigs, 3 of them Armed, 21 Schooners, one of them Arm’d 6 Loaded
            with wood 2 with Hay, 32 Sloops, 13 Loaded with wood 2 with hay—which I believe is a
            pretty Exact Acct—there did not appear to be more men on board than were Necessary to
            work them, It was Impossable to Assertain the Force of any of them as the Air was very
            thick, there does not now appear any Vessel to the Etward Except the Stationed Brig in
            Hempstead Harbour—the Transports which came from N. York are now lying betwixt Frogs
            Neck & City Island Except 3 or 4 which have come up as far as Hart Island, I Intend going farther below this afternoon to find out
            If Possable a more Exact Acct of them. Interim I have the Honour to be your Excellencys
            Most Obt servant
          
            Epaps Bull
          
        